DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed
The following is an examiner’s statement of reasons for allowance:

Applicants arguments are persuasive regarding limitations mentioned below.

Regarding Claim 1, the prior art fails to teach or reasonably suggest a control circuit of a zero current controlled dimming circuit comprising “a compensation off time signal based on the compensation signal and a peak value sample and hold signal indicative of a peak value of an inductor current flowing through the inductor; wherein after the inductor current decreases to zero, the low side power switch maintains on for a compensation off time period determined by the compensation off time signal”, in combination with the other limitations of the claim.

Dependent claims 2-8 are allowed by virtue of its dependency.


Regarding Claim 9, the prior art fails to teach or reasonably suggest a zero current controlled dimming circuit comprising “a compensation off time signal based on the compensation signal and a peak value sample and hold signal indicative of a peak value of an inductor current flowing through the inductor; wherein after the inductor current decreases to zero, the low side power switch maintains on for a compensation off time period determined by the compensation off time signal”, in combination with the other limitations of the claim.

Dependent claims 10-15 are allowed by virtue of its dependency.

Regarding Claim 16, the prior art fails to teach or reasonably suggest a zero current controlled dimming circuit comprising “a time period control signal based on the compensation signal and a peak value sample and hold signal indicating a peak value of an inductor current flowing through the inductor of the zero current controlled dimming circuit; controlling the low side power switch being on for a compensation off time period after the inductor current flowing through the inductor decreases to zero”, in combination with the other limitations of the claim.

Dependent claims 17-19 are allowed by virtue of its dependency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831